United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1306
                       ___________________________

Vanessa Dundon; Jade Kalikolehuaokal Wool; Crystal Wilson; David Demo; Guy
 Dullknife, III; Mariah Marie Bruce; Frank Finan; Israel Hoagland-Lynn; Noah
  Michael Treanor, on behalf of themselves and all similarly-situated persons

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

  Kyle Kirchmeier; Morton County; City of Mandan; Jason Ziegler; Stutsman
                     County; Chad Kaiser; Does 1-100

                    lllllllllllllllllllll Defendants - Appellees

                            ------------------------------

American Civil Liberties Union of North Dakota; American Civil Liberties Union
                               of South Dakota

                lllllllllllllllllllllAmici on Behalf of Appellant(s)
                                      ____________

                   Appeal from United States District Court
                  for the District of North Dakota - Bismarck
                                 ____________

                          Submitted: October 18, 2017
                           Filed: November 14, 2017
                                 [Unpublished]
                                _____________
Before WOLLMAN, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Appellants appeal the district court's1 denial of their motion for a preliminary
injunction, wherein they sought an order prohibiting the appellees from using
excessive force in responding to pipeline protests and prayer ceremonies. We have
carefully reviewed the record and the parties' arguments on appeal, and have ensured
that this dispute was not rendered moot by the completion of any portion of the
Dakota Access Pipeline in North Dakota. We likewise have thoroughly reviewed the
district court's analysis of the Dataphase factors in its well-reasoned opinion and find
no abuse of discretion in the court's denial of injunctive relief. The judgment is
affirmed. See 8th Cir. R. 47B; see also Dataphase Sys., Inc. v. CL Sys., Inc., 640
F.2d 109, 114 (8th Cir. 1981) (setting out factors court must weigh to determine
whether to grant or deny a preliminary injunction); Coyne's & Co., Inc. v. Enesco,
LLC, 553 F.3d 1128, 1131 (8th Cir. 2009) (standard of review).
                         ______________________________




      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.

                                          -2-